Citation Nr: 0030023	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected right 
knee disability.

3.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected right 
knee disability.

4.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected right 
knee disability.

5.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to right knee disability.

6.  Entitlement to service connection for scoliosis of the 
thoracic spine.

7.  Entitlement to a disability rating greater than 20 
percent for residuals of surgical repair of the right knee 
posterior cruciate ligament.

8.  Entitlement to a compensable disability rating for 
arthritis of the cervical spine.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to February 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran is not shown to have had a hearing loss 
during or subsequent to service..



CONCLUSION OF LAW
A bilateral hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
5107, Public Law 106-475 (Nov. 9, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic 
diseases, including hearing loss, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 


For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A review of the veteran's service medical records reflects 
that he underwent a number of audiograms in service.  As a 
result of his military specialty, the veteran was monitored 
as part of an occupational health monitoring system.  
However, a review of audiograms from service does not show 
that the results from any of the audiograms met the criteria 
as required under 38 C.F.R. § 3.385.





HERTZ




500
1000
2000
3000
4000
October 
1991
RIGHT
15
15
15
10
0

LEFT
15
10
10
10
15
March 
1994
RIGHT
5
5
5
5
10

LEFT
10
5
0
5
10
April 
1995
RIGHT
15
5
0
15
10

LEFT
15
5
5
10
15
April 
1996
RIGHT
10
10
5
15
15

LEFT
20
5
10
10
5
July 
1996
RIGHT
10
15
10
10
10

LEFT
10
10
10
10
10
Februar
y 1997
RIGHT
20
20
15
30
25

LEFT
20
10
15
10
15
March 
1997
RIGHT
5
5
0
15
10

LEFT
15
5
10
10
15

The veteran was afforded a VA audiology examination in April 
1998.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
10
15

The average decibel loss was 11.25 in each ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear.  The 
examiner noted that the veteran's hearing was within normal 
limits with excellent speech discrimination and normal middle 
ear function bilaterally.

In this case, the results of the April 1998 VA audiogram, as 
well as audiograms administered in service, fail to satisfy 
the necessary criteria to establish service connection for 
bilateral hearing loss.  The Board notes that the veteran is 
capable of providing subjective evidence that he believes he 
has a hearing loss.  However, in order to establish service 
connection, he must have a diagnosis of the condition that 
meets the regulatory criteria and a medical opinion that 
provides the necessary nexus to service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
an issue.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Absent evidence to support the veteran's contentions, the 
claim must be denied.


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.


REMAND

A review of the veteran's service medical records (SMRs) 
reflects that he was treated on several occasions for 
complaints of left ankle pain.  He was diagnosed with 
osteoarthritis of the right ankle, by x-ray findings dated 
January 12, 1995.  A January 1995 orthopedic consultation 
noted that the veteran had some complaints of left knee pain 
with crepitus.  He was also evaluated for bilateral knee pain 
in August 1995.  The assessment at that time was possible 
bony overgrowth of the bilateral tibial tuberosity secondary 
to an unknown, possibly traumatic, origin.  There was no 
reported follow-up to this consultation.  Further, the 
veteran completed DD Form 2697, Report of Medical Assessment, 
in December 1997.  He complained of back and left knee 
problems in response to question number 17.  A medical 
examiner commented on the form that the veteran had knee pain 
that was probably secondary to compensation for right knee 
problems/instability.  The examiner provided a diagnosis of 
patello-femoral syndrome (PFS) of the left knee as well as 
low back strain.

The veteran was afforded VA orthopedic examinations of his 
joint and spinal complaints in April 1998.  There were no 
diagnoses of disorders related to either ankle, the left 
knee, or lumbar spine.  X-rays of the right ankle did suggest 
a centimeter sized calcific density.  Mild scoliosis of the 
thoracic spine was diagnosed, however, no comment was made as 
to whether this constituted a congenital abnormality.

The veteran was denied entitlement to service connection for 
bilateral ankle, left knee, thoracic and lumbar spine 
disorders in September 1998.  The rating decision did not 
address the military examiner's December 1997 assessment of 
PFS of the left knee, possibly secondary to the veteran's 
service-connected right knee disability.  The rating decision 
also noted that the veteran had been treated for right ankle 
complaints on January 12, 1995, but did not address the x-ray 
findings of arthritis in service.  Finally, the rating 
decision did not address the issue of presumption of 
soundness in denying service connection for the veteran's 
thoracic scoliosis.

The veteran was then afforded additional VA examinations for 
his orthopedic claims in May 1999.  The examination report 
regarding the spine provided a diagnosis of low back pain but 
did not provide a diagnosis relative to the veteran's 
service-connected cervical spine arthritis.  In regard to the 
orthopedic-joints examination, there were a number of 
findings listed from the physical examination.  However, no 
diagnoses were provided.  The examiner noted that diagnoses 
were pending evaluation of diagnostic tests.  The Board notes 
that the results of several x-ray studies were included in 
the claims file; but there does not appear to be any attempt 
to obtain pertinent diagnoses/opinions from the examiner.  
Moreover, neither orthopedic examination reported on the 
functional limitations of the veteran's service-connected 
right knee and cervical spine disabilities as required under 
38 C.F.R. §§ 4.40, 4.45 (1999) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

As the veteran's claims for service connection for his 
respective orthopedic issues have been denied based on a lack 
of a current disability, the Board finds that this case must 
be remanded in order to have appropriate diagnoses or 
assessments provided based on the May 1999 VA examination.  
The Board finds that the incomplete examination findings are 
analogous to missing VA records that need to be obtained and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The veteran's case is remanded in order to 
comply with procedural due process requirements.  The Board 
makes no finding and intimates no opinion as to the veteran's 
claims for entitlement to service connection for left ankle, 
right ankle, left knee, lumbar spine, and thoracic spine 
disorders.

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claims involving 
his service-connected right knee and 
cervical spine disabilities.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any records received 
should be associated with the claims 
file.

2.  The VA examiner from the May 1999 
orthopedic-joints examination should be 
contacted and requested to review the 
claims file and examination report and 
provide pertinent diagnoses based on the 
results of the examination, if possible.  
If this is not possible, either because 
the examiner is unavailable or not able 
to provide the diagnosis based on the 
evidence of record, the veteran's 
nonservice-connected orthopedic disorders 
should be evaluated as set forth in 
paragraph 3.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent of the functional 
impairment from the veteran's service-
connected right knee and cervical spine 
disabilities (and other claimed 
orthopedic-related disorders if 
necessary).  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for 
higher ratings for his right knee and 
cervical spine disabilities.  This should 
include reference to DeLuca, and 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  The RO 
should also adjudicate the veteran's 
claim for entitlement to service 
connection for thoracic scoliosis under 
regulations pertaining to presumption of 
soundness.  The veteran's other claims 
should also be readjudicated.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 



